Por cuanto, se trata de un pleito sobre devolución de contribu-■ciones sobre ingresos iniciado bajo la vigencia de la Ley Núm. 74 de 1925 (p. 401) y declarado sin lugar por no haberse dichas eontribu--ciones pagado bajo protesta; y
Por Cuanto, este tribunal resolvió el 24 (sic) de julio actual en el caso de Porto Rico Fertilizer Co. v. Domenech, Tesorero (ante, p. 405), siguiendo el de Compañía Agrícola de Cayey, Ltd., v. Domenech, Tesorero, 47 D.P.R. 535, que sin el pago bajo protesta no cabe *963recurrir para ante los tribunales de justicia de la resolución del Te-sorero ;
POR TANTO, se declara no haber lugar al recurso y se^ confirma la sentencia apelada que dictó la Corte de Distrito de San Juan el 20 de enero de 1934.
Los Jueces Asociados Sres. Cordova Dávila y Travieso no intervinieron.